Citation Nr: 0028081	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  97-29 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In August 1998 the Board found the claim was well grounded 
and remanded the case to the RO for additional development.


REMAND

Initially, the Board notes that the veteran's claim was found 
to be well grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim that is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  

The Board also notes that the August 1998 remand order 
included instructions that the RO attempt to verify the 
veteran's claimed stressors and make a determination as to 
whether the veteran had engaged in combat with the enemy.  
Thereafter, the RO was to schedule the veteran for an 
examination before a board of 2 psychiatrists and, if it had 
been determined that the veteran engaged in combat with the 
enemy, to inform the examiners of all of the claimed 
stressors but, if not, to inform them of any verified 
stressors.

In July 1999 the RO received information from the Armed 
Services Center for Research of Unit Records (USASCRUR) as to 
the veteran's claimed stressors in Vietnam.  It was noted 
that reports showed the veteran's unit documented aircraft 
crashes due to accidental and enemy fire, as well as, enemy 
activities including stand-off attacks, ambushes, and sapper 
attacks.  The USASCRUR further noted that more detailed 
information was required from the veteran in order to verify 
specific attacks and/or casualties.

The record shows the veteran was subsequently examined in 
December 1999 but that no determination from the RO as to 
whether the veteran engaged in combat with the enemy was 
provided and the examiners were not informed as to which, if 
any, of the stressors had been verified.  The diagnoses 
included probable chronic PTSD, partially resolved.  The 
examiners also noted that the veteran was unable to provide 
clear-cut signs and symptoms of classic PTSD.  They stated, 
however, that it was possible that this was due to his 
avoidance of thoughts or feelings associated with Vietnam.

In a February 2000 medical report based upon a review of the 
claims file a VA examiner recommended that (1) the RO provide 
a determination as to whether the veteran engaged in combat 
with the enemy, (2) the RO obtain an opinion from the 
veteran's primary care physician as to whether additional 
evaluation was necessary for physical illness, (3) if 
possible, provide vigorous treatment for the veteran's 
depression, and (4) repeat psychological evaluation and 
testing for PTSD.  It was noted that if this action was 
completed a psychiatrist would almost certainly be able to 
determine if he veteran has PTSD.

Subsequently, in a February 2000 determination the RO 
conceded the veteran had stressful experiences in Vietnam.  
It was specifically noted that the veteran had been exposed 
to mortar attacks.

A March 2000 report shows the veteran failed to report to a 
scheduled VA PTSD examination.  The record does not indicate 
the veteran provided any explanation for his failure to 
report.

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
held that where the remand orders of the Board or the Court 
are not complied with, the Board errs in failing to insure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, the Board finds additional development is required 
prior to appellate review to complete action requested in the 
August 1998 remand.

As the claim is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999); Murphy, 
1 Vet. App. 78.  The Board also notes that the Court in Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997), altered the analysis 
required in claims for entitlement to service connection for 
PTSD.  Significantly, the Court held that VA has adopted the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) in amending 38 C.F.R. §§ 4.125 & 4.126. 

The Court took judicial notice of DSM-IV and the effect of 
the shift in diagnostic criteria.  The major effect is that 
the criteria have changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost everyone."  The sufficiency of a stressor is, 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen, 10 Vet. App. at 140, 141.

It is noted that the regulatory amendments to 38 C.F.R. 
§§ 4.125 & 4.126, and the incorporation of DSM-IV, may have a 
liberalizing effect in adjudicating a claim for service 
connection for PTSD, particularly when an individual is not a 
combat veteran or is not shown to have "engaged in combat 
with the enemy."  Where the law or regulations change while 
a case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

VA's General Counsel has recently held that "the ordinary 
meaning of the phrase 'engaged in combat with the enemy,' as 
used in 38 U.S.C.A. § 1154(b), requires that a veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99.

VA has a statutory duty to assist the veteran in the 
development of facts pertinent a well-grounded claim.  
38 U.S.C.A. § 5107(a); see also Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  The fulfillment of the statutory duty to 
assist includes providing additional VA examinations by a 
specialist when recommended, and conducting a thorough and 
contemporaneous medical examination, which takes into account 
the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of treatment 
received for PTSD and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The RO should make a specific 
determination as to whether the veteran 
engaged in combat with the enemy. The 
decision should include an evaluation of 
all pertinent evidence and an assessment 
of the credibility, probative value, and 
relative weight of the evidence.  See 
VAOGCPREC 12-99.

3.  The RO should request an opinion from 
the veteran's primary care physician as 
to whether additional evaluation is 
necessary for any physical illness.  The 
RO should schedule additional 
examinations, tests, or studies, as 
required.

4.  The veteran should be scheduled for 
repeat psychological evaluation and 
testing for PTSD.  All findings and 
reports obtained should be added to the 
claims folder.

5.  Thereafter, the veteran's claims file 
should be reviewed by a VA psychiatrist 
for an opinion as to whether the evidence 
warrants a present diagnosis of PTSD 
based upon either an RO determination of 
combat or a verified stressor.

The examiner should conduct any 
additional examinations, tests, or 
studies necessary for an adequate 
assessment utilizing the specific 
diagnostic criteria provided in the 
Fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV).  If PTSD is diagnosed, the 
stressor supporting the diagnosis must be 
identified, including the evidence 
documenting the stressor.  If the 
examiner finds that PTSD is related to 
stressors other than those claimed to 
have occurred in service, it should be so 
noted and explained.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.

6.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective procedures.

7.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
adversely affect his claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



